EXHIBIT 21.1 SUBSIDIARIES OF THE REGISTRANT NovaStar Financial, Inc., a Maryland corporation, and its subsidiaries n NovaStar Certificates Financing Corporation, a Delaware corporation n NFI Holding Corporation, a Delaware Corporation, and its subsidiaries n NovaStar Asset Management Company, a Delaware corporation n NovaStar Credit Services, Inc., a Delaware corporation n NovaStar Real Estate Holdings, Inc. , a Delaware corporation n NovaStar Home Mortgage, Inc., a Delaware corporation, and its subsidiary n NovaStar Home Mortgage of South Carolina, Inc. , a Delaware corporation n NovaStar Mortgage, Inc., a Virginia corporation, and its subsidiaries n NovaStar Mortgage Funding Corporation, a Delaware corporation n NovaStar REMIC Financing Corporation, a Delaware corporation n NovaStar Certificates Financing, LLC, a Delaware limited liability company n NovaStar CDO Holdings, Inc. , a Delaware corporation, and its subsidiaries n NovaStar ABS CDO I, Inc. , a Delaware corporation n NovaStar ABS CDO I, Ltd., a Cayman Islands corporation n NovaStar Mortgage Financing Corporation, a Delaware corporation n Streetlinks National Appraisal Services, LLC, an Indiana limited liability company n Tracecorp Settlement Services, LLC, a Delaware limited liability company n Advent Financial Services, LLC, a Delaware limited liability company
